Citation Nr: 0012564	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


REMAND

The veteran served on active duty from October 1951 to 
October 1955.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a July 1993 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was denied for lumbar disc disease with sciatica.  

In a March 30, 2000 brief, the appellant's accredited 
representative argued that the instant claim must be remanded 
to the RO in light of the holding in Stegall v. West, 11 
Vet.App. 268 (1998), in order to ensure compliance with the 
instructions of the Board's September 1999 remand.  

In light of the contentions of the representative, this claim 
will be returned to the RO.  The record indicates that as 
required by the Board's remand, the RO requested clinical, 
hospital, medical, progress, and nurses notes concerning the 
veteran's claimed hospitalization at Lowry Air Force Base in 
1955, via a request on a Form 3101 dated September 22, 1999.  
However, there is no documentation in the record which shows 
that the requested records were received or that a negative 
reply was forthcoming; nor was the veteran notified of the 
non-receipt of the requested evidence as was specifically and 
emphatically required by the Remand.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  Documentation regarding a positive or 
negative reply to the RO's September 22, 
1999 request for additional records, via 
a Form 3101, should be associated with 
the claims folder.  

2.  The RO should comply with Paragraph 2 
of the September 1999 remand, i.e. the 
veteran must be notified of the non-
receipt of the requested evidence.  

Thereafter, this claim should be returned to the Board, as 
appropriate, upon compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




